Title: To Thomas Jefferson from John Tyler, 3 October 1801
From: Tyler, John
To: Jefferson, Thomas


Sir
Frederick Town. October 3d 1801.
At the request of Doctor Gantt of George Town I have examined the eyes of a young man, said now to be in your service, and am of the opinion that it would be improper to attempt the operation for the removal of the Cataract at this time. It appears to me, from the best view of the case, that there is a partial paralysis of the Optic nerves in both eyes, an entire opacity in the Chrystalline lens of the right eye, a small opacity in the lens of the other, that the nervous affection is the primary disease, and that when the Cataract is removed, vision will be very imperfect untill the energy of the nerves can be fully restored.
I have therefore thought it most adviseable to defer the operation untill the next spring, when the Cataract will probably acquire a firmer consistence more favourable to it’s removal and when the ensuing warm season will enable us to pursue an alterative mercurial course for the removal of the paralytic affection with more safety and a greater prospect of success.
I have the honour to be with very great respect your most obedient Servant
John Tyler
